United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
U.S. POSTAL SERVICE, COMPTON POST
OFFICE, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-769
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ February 26 and June 25, 2008 merit decisions, finding that she did not
sustain an injury while in the performance of duty and a November 7, 2008 nonmerit decision
denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained lumbar and cervical
injuries while in the performance of duty; and (2) whether the Office properly denied appellant’s
request for a merit review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 17, 2005 appellant, then a 48-year-old window clerk, filed an occupational
disease claim alleging that on May 25, 1993 she first became aware of her chronic low back

pain, bulging disc and cervical disc disease.1 On June 16, 1993 she first realized that these
conditions were caused by her federal employment. On the reverse of the claim form, the
employing establishment indicated that appellant’s exposure to conditions alleged to have caused
her injuries was on January 17, 2005. In an undated narrative statement, appellant described her
work duties as a distribution clerk, timekeeper and lead sales and service associate from
November 2, 1976 to the present. She also described the development of her neck, shoulder and
right hip conditions and medical treatment.
Appellant submitted a September 10, 1993 claim for wage-loss compensation for the
period May 15 to 25, 1993. An April 8, 1996 report of a physician whose signature is illegible
stated that appellant sustained cervical disc disease and provided her physical restrictions. A
May 6, 1996 slip of a physician whose signature is illegible stated that appellant was status post
cervical fusion. Appellant could perform full-time limited-duty work. Reports dated July 6 and
August 1, 2000 purportedly from a physician whose signature is illegible stated that appellant
sustained cervical and lumbar disc herniations on May 25, 1993. In a July 12, 1999 report,
Dr. Ronald S. Grusd, a Board-certified radiologist, provided the results of a magnetic resonance
imaging (MRI) scan of the lumbar spine. His July 12, 1999 MRI scan results of the cervical
spine revealed near fusion of C3-4 with no disc visualized. A September 17, 1993 report of
Dr. John C. Vander Hulst, a family practitioner, indicated with an affirmative mark that
appellant’s headaches, empty sella syndrome and right flank/hip pain were caused by work
activities performed on May 25, 1993. A June 4, 1999 computerized tomography (CT) scan
performed by Dr. C. Holmes, a Board-certified radiologist, revealed a bulging postero-right
lateral disc at L4-5.
In a January 24, 2005 letter, the employing establishment controverted appellant’s claim,
contending that she did not establish fact of injury. It stated that the claimed injury was the same
as the injury she sustained on September 10, 1993.2 The employing establishment further stated
that despite appellant’s contention that her alleged injuries were caused by many years of hard
work, nothing in particular occurred in 1993 other than her referral to mental health and filing of
the September 10, 1993 CA-7 form for a right flank hip injury.
By letter dated January 27, 2005, the Office requested that the employing establishment
respond to appellant’s allegations and provide the precautions it took to minimize the effects of
her work activities and a description of her position. It also advised her that the evidence
submitted was insufficient to establish her claim.
Medical records dated March 23 to June 30, 2000 from a clinician, whose signature is
illegible, stated that appellant sustained low back sprain/strain. Reports dated February 3 to 11,
2004 of a physician, whose signature is illegible indicated that appellant sustained an
exacerbation of chronic low back pain with radicular leg pain on February 2, 2004. An undated
1

Prior to the instant claim, appellant filed a claim assigned file number xxxxxx473 for an injury she sustained on
May 25, 1993. The Office denied her claim on January 18, 1996. Appellant filed a claim assigned file number
xxxxxx113 for an injury she sustained on February 2, 2004. The Office accepted her claim for lumbar strain.
2

The employing establishment stated that appellant’s claim for the September 10, 1993 injury was assigned file
number xxxxxx473.

2

report of Dr. Jacques A. Blanc, a Board-certified radiologist, stated that appellant underwent an
intravenous pyelogram.
An appointment slip indicated that appellant was scheduled to be examined by
Dr. Thai T. Do, a Board-certified internist, on February 21, 2005.
By decision dated April 20, 2005, the Office denied appellant’s claim, finding the
medical evidence insufficient to establish that she sustained a cervical condition causally related
to the established work-related duties. On May 17, 2005 appellant requested an oral hearing
before an Office hearing representative.
In a June 20, 2005 report, Dr. Do reviewed the history of appellant’s neck and lower back
pain beginning in 1993 and her medical treatment. He reported essentially normal findings on
physical and neurological examination with the exception of slight pain with lateral rotation and
bend motion bilaterally of the neck and mild tenderness to palpation and some pain on extension
in the lower lumbar area. Dr. Do stated that appellant was status post right cervical spine fusion
at C3-4 and discectomy. Appellant sustained lower back strain with sciatica symptoms. Dr. Do
opined that her work duties caused her disability. He concluded that appellant could continue
working with restrictions.
In a February 6, 2006 report, Dr. Do stated that appellant sustained degenerative joint
disease of C5 with discogenic back pain and degenerative disc disease of the lumbar spine. He
opined that her work duties permanently aggravated her degenerative disc disease.
By decision dated March 21, 2006, an Office hearing representative affirmed the
April 20, 2005 decision, finding the medical evidence insufficient to establish that appellant
sustained cervical and back conditions causally related to the established work-related duties.
In a March 28, 2006 letter, appellant requested reconsideration of the March 21, 2006
decision and she resubmitted Dr. Do’s February 6, 2006 report.
By decision dated September 5, 2006, the Office denied appellant’s request for
reconsideration. Appellant failed to submit any new evidence and, thus, she was not entitled to
further merit review of her claim.
On September 18, 2006 appellant appealed to the Board. In a January 31, 2007 Order
Remanding Case, the Board set aside the Office’s March 21 and September 5, 2006 decisions
and remanded the case for further action.3 It found that the Office hearing representative failed
to consider Dr. Do’s February 6, 2006 report.
On remand, an Office hearing representative, issued a June 7, 2007 decision finding the
medical evidence insufficient to establish that appellant sustained cervical and lumbar conditions
causally related to the established work-related duties.

3

Docket No. 06-2117 (issued January 31, 2007).

3

In an undated letter, appellant requested reconsideration. She contended that in finding
Dr. Do’s reports insufficient to establish her claim, the Office failed to follow its procedures
related to developing and weighing medical evidence which included referring her to an Office
physician for examination.
By decision dated November 14, 2007, the Office denied appellant’s request for
reconsideration. Appellant failed to submit relevant new evidence or argument in support of her
claim and, thus, was not entitled to further merit review of her claim.
On December 19, 2007 appellant requested reconsideration and submitted a
December 13, 2007 report of Dr. Omar Mora, a physiatrist, who reviewed the history of
appellant’s employment and family, social and medical background. On physical examination
Dr. Mora found full range of motion of the upper extremity with pain in the right shoulder.
Right Hawkins and Neers tests were positive. There was tenderness at palpation diffusely with
tender points in bilateral upper extremities. Manual muscle test (MMT) was 4/5 bilateral
secondary to pain. No swelling was noted. Regarding the lower extremity, Dr. Mora found no
swelling. MMT in the right lower extremity was 4/5 and 5/5 in the left lower extremity. There
was mild pain in the calf of the right lower extremity. The Homan’s test was negative.
Regarding the cervical and lumbar spines, Dr. Mora found limited range of motion secondary to
pain and tenderness. There was a negative Spurling test regarding the cervical spine. There was
positive bilateral facet loading of the lumbar spine. On neurological examination, Dr. Mora
reported essential normal findings with the exception of decreased sensation in the cervical spine
and right lower extremity. He diagnosed chronic neck pain, myofascial pain syndrome,
fibromyalgia, right shoulder impingement syndrome, chronic low back syndrome and facet
syndrome. A herniated disc on the lumbar spine was ruled out. Dr. Mora stated that appellant’s
duties which involved heavy lifting, prolonged standing and repetitive movements like kneeling,
squatting, bending, stooping, crouching, pushing, pulling, reaching, twisting and turning,
walking, stretching, grasping and gripping could either cause or aggravate the diagnosed
conditions. He opined that the diagnosed conditions were directly caused by her work duties.
Dr. Mora stated that appellant’s chronic conditions were going to be aggravated by her work
duties. He concluded that she could continue working with restrictions related to the above
noted work activities.
By decision dated February 26, 2008, the Office denied modification of the June 7, 2007
decision. Appellant failed to submit sufficient rationalized medical evidence establishing that
she sustained cervical, lumbar and right shoulder conditions causally related to the established
work-related duties.
On March 7, 2008 appellant requested reconsideration. In an undated narrative
statement, she described her work duties as a timekeeper from December 13, 2000 to
December 1, 2006 and her current work duties as a lead sales and service associate from
December 2, 2006 to the present. Appellant resubmitted Dr. Mora’s December 13, 2007 report.
In an April 10, 2008 decision, the Office denied appellant’s request for reconsideration.
The evidence submitted was repetitious, cumulative and irrelevant in nature and, thus,
insufficient to warrant further merit review of appellant’s claim.

4

In a June 5, 2008 letter, appellant requested reconsideration. She contended that the
medical evidence of record was sufficient to establish her claim of injury.
By decision dated June 25, 2008, the Office denied modification of the February 26, 2008
decision. Appellant failed to submit sufficient rationalized medical evidence establishing that
she sustained an injury causally related to her employment.
In a July 6, 2008 letter, appellant requested reconsideration. She reiterated her prior
contention that the Office failed to follow its procedures regarding developing and weighing
medical evidence which included referring her to an Office physician. Appellant submitted a
copy of the Office’s procedures related to developing and weighing medical evidence and
duplicate copies of the Office’s April 10 and June 25, 2008 decisions. In correspondence dated
August 3 and 13, 2008, appellant requested assistance with her claim from the Office and her
congressional representatives. She submitted an article which addressed the type of medical
evidence that was necessary for receiving compensation benefits under the Federal Employees’
Compensation Act. Appellant resubmitted her undated narrative statement, which described her
work duties as a window clerk and timekeeper and the development of her neck, shoulder and
right hip conditions and undated request for reconsideration. Correspondence dated August 20,
2007 to March 5, 2008 contained her request for additional medical information from her
attending physicians.
By decision dated November 7, 2008, the Office denied appellant’s request for
reconsideration. The evidence submitted was repetitious, immaterial and irrelevant in nature
and, thus, insufficient to warrant further merit review of her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act4 has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
4

5 U.S.C. §§ 8101-8193.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant performed the work duties of a window clerk as
alleged. The Board finds, however, that the medical evidence submitted is insufficient to
establish that her diagnosed lumbar and cervical conditions were caused or aggravated by her
work-related duties.
The reports and records dated from April 8, 1996 to February 11, 2004 from physicians
and a clinician whose signatures are illegible found that appellant sustained cervical disc disease,
cervical and lumbar disc herniations, low back sprain/strain and exacerbation of chronic low
back pain with radicular leg pain. This evidence is insufficient to establish her claim. It is
unclear from the signature on these reports and medical records whether the examiner was a
physician. The Board has previously held that reports submitted that are unsigned or that bear
illegible signatures cannot be considered as probative medical evidence, in that they lack proper
identification.9
The diagnostic test results of Dr. Grusd and Dr. Holmes did not provide an opinion
addressing whether the diagnosed lumbar and cervical conditions were causally related to the
established work-related duties. The Board finds, therefore, that their reports are insufficient to
establish appellant’s claim.
Dr. Vander Hulst’s September 17, 1993 report indicated with an affirmative mark that
appellant’s headaches, empty sella syndrome and right flank/hip pain were caused or aggravated
by work activities performed on May 25, 1993. Reports which only address causal relationship
with a check mark without more by way of medical rationale explaining how the incident caused
the injury are insufficient to establish causal relationship and are of diminished probative value.10
Dr. Vander Hulst did not explain how the diagnosed conditions were caused or contributed to the
7

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

8

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

9

Thomas L. Agee, 56 ECAB 465 (1985); see Merton J. Sills, 39 ECAB 572 (1988).

10

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

6

established work-related duties. The Board finds that Dr. Vander Hulst’s report is insufficient to
establish that appellant sustained cervical, lumbar and hip conditions caused or aggravated by the
accepted employment duties.
Dr. Blanc’s undated report, which revealed that appellant underwent an intravenous
pyelogram and the appointment slip, which indicated that she was scheduled for an examination
by Dr. Do on February 21, 2005 are insufficient to establish her claim. Neither Dr. Blanc nor
Dr. Do addressed whether appellant sustained lumbar and cervical conditions caused or
aggravated by the established work-related duties.
Dr. Do’s June 20, 2005 report provided essentially normal findings on physical and
neurological examination with the exception of slight pain with lateral rotation and bend motion
bilaterally of the neck and mild tenderness to palpation and some pain on extension in the lower
lumbar area. He found that appellant was status post right cervical spine fusion at C3-4 and
discectomy. Dr. Do diagnosed lower back strain with sciatica symptoms. He opined that
appellant’s work duties caused her disability but, she could continue to work with restrictions.
Dr. Do failed to explain how the diagnosed condition was causally related to the established
work-related duties. The Board finds that his report is insufficient to establish appellant’s claim.
Similarly, Dr. Do’s February 6, 2006 report, which found that appellant’s degenerative
joint disease of C5 with discogenic back pain and degenerative disc disease of the lumbar spine
were permanently aggravated by her work duties is insufficient to establish her claim. He did
not explain how the diagnosed conditions were aggravated by the established work-related
duties.
In a December 13, 2007 report, Dr. Mora provided essentially normal findings on
physical examination of the upper extremity with the exception of pain and tenderness in the
bilateral upper extremities and positive right Hawkins and Neers test results. He also reported
essentially normal findings regarding the lower extremity with the exception of mild pain in the
calf of the right lower extremity. Regarding the cervical and lumbar spines, Dr. Mora found
limited range of motion secondary to pain and tenderness and positive bilateral facet loading of
the lumbar spine. On neurological examination, he reported decreased sensation in the cervical
spine and right lower extremity. Dr. Mora diagnosed chronic neck pain, myofascial pain
syndrome, fibromyalgia, right shoulder impingement syndrome, chronic low back syndrome and
facet syndrome. He ruled out a herniated disc on the lumbar spine. Dr. Mora stated that
appellant’s duties which involved heavy lifting, prolonged standing and repetitive movements
like kneeling, squatting, bending, stooping, crouching, pushing, pulling, reaching, twisting and
turning, walking, stretching, grasping and gripping could either cause or aggravate the diagnosed
conditions, but he opined that the diagnosed conditions were directly caused by her work duties.
He also stated that her chronic conditions were going to be aggravated by her work duties and
she could continue to work with restrictions regarding the above noted work activities. Dr. Mora
did not explain how the diagnosed conditions were causally related to the established workrelated duties and furthermore, his opinion, through the use of the word “could” is equivocal and
is insufficient to meet her burden of proof.11 To the extent that he indicated that appellant’s
11

Ricky S. Storms, 52 ECAB 349 (2001).

7

conditions would worsen if she returned to work without certain restrictions, the Board has held
that fear-of-future injury is not compensable.12 Dr. Mora’s report is insufficient to establish
appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence to establish that
appellant sustained lumbar and cervical conditions causally related to the accepted factors of her
federal employment as a window clerk. Appellant did not meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,13
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.14 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.15 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
In a July 6, 2008 letter, appellant disagreed with the Office’s June 25, 2008 decision,
which found the medical evidence of record insufficient to establish that she sustained cervical
and lumbar conditions causally related to her accepted employment factors. The relevant issue is
whether her cervical and lumbar conditions were causally related to accepted employment duties
is medical in nature. The Board notes that this issue is medical in nature.
On reconsideration, appellant reiterated her prior contention that the Office failed to
follow its procedures related to developing and weighing medical which included referring her to
an Office physician for examination in finding Dr. Do’s reports insufficient to establish her
claim. She submitted duplicate copies of her undated narrative statement which described her
work duties as a window clerk and timekeeper and the development of her neck, shoulder and
right hip conditions, her undated request for reconsideration and the Office’s April 10 and
June 25, 2008 decisions. However, the submission of this evidence does not require reopening
of appellant’s claim for merit review because they were previously considered by the Office.

12

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

13

Supra note 4. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or against
payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(1)-(2).

15

Id. at § 10.607(a).

8

The Board has held that evidence that repeats or duplicates evidence already of record has no
evidentiary value and does not constitute a basis for reopening a case.16
Office procedures related to developing and weighing medical evidence, correspondence
to the Office and appellant’s congressional representatives and attending physicians regarding
her claim, and medical article are insufficient to warrant reopening her claim for further merit
review. This evidence does not address whether appellant sustained cervical and lumbar
conditions causally related to the accepted work-related duties. The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening the claim.17
The Board finds that appellant did not submit arguments or evidence showing that the
Office erroneously applied or interpreted a specific point of law; advancing a relevant legal
argument not previously considered; or constituting relevant and pertinent new evidence not
previously considered by the Office. Appellant did not meet any of the necessary regulatory
requirements and the Office properly declined to reopen appellant’s claim for further merit
review.18
CONCLUSION
The Board finds that appellant has failed to establish that she sustained cervical and
lumbar injuries while in the performance of duty. The Board further finds that the Office
properly denied appellant’s request for a merit review of her claim pursuant to 5 U.S.C.
§ 8128(a).

16

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
17

D’Wayne Avila, 57 ECAB 642 (2006).

18

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

9

ORDER
IT IS HEREBY ORDERED THAT the November 7, June 25 and February 26, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

